Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-10, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Omote et al. (US 20170031326 A1), hereafter Omote. 
Regarding claim 1, Omote teaches a sensor device (healthcare device 12, Fig. 1) for a wearable device (wristwatch 11, Fig. 1) with a smart device (display unit 21, Fig. 1; see paragraph [0017] which states that the wristwatch may include a computer and paragraph [0018] describing that the watch housing 31 may contain an antenna for communicating with 12) and a band enabling the smart device to be worn on a forearm of a user (watchband 22, Fig. 1), the sensor device comprising: a first end portion nearer the hand of a user when the wearable device is worn on the forearm of the user (first end 1, modified Fig. 1 below); a second end portion nearer the elbow of the user when the wearable device is worn on the forearm of the user (second end 2, modified Fig. 1 below); and an attachment portion configured to connect to the band (opening 61, Fig. 1), the attachment portion being offset from a midpoint between the first end portion and the second end portion (centerline 3, modified Fig. 1 above) along a direction along the forearm from the elbow to the hand towards the first end portion (see modified Fig. 1 above).

    PNG
    media_image1.png
    643
    614
    media_image1.png
    Greyscale

Modified Fig. 1
Regarding claim 7, Omote teaches the sensor device as claimed in claim 1, wherein the attachment portion is a through-hole (opening 61, Fig. 2 and 3) permitting the band to pass through a housing (housing 51, Fig. 1) of the sensor device. 
Regarding claim 8, Omote teaches the sensor device as claimed in claim 7, wherein the housing is a rectangular parallelepiped shape (housing 51, Fig. 2; the specification of the claimed invention defines a rectangular parallel as a solid body with 6 faces).
Regarding claim 9, Omote teaches the sensor device as claimed in claim 7, wherein the housing has rounded corners (rounded corners 4, modified Fig. 1 above).
Regarding claim 10, Omote teaches a wearable electronic device (wristwatch 11, Fig. 1), comprising: a smart terminal device (display unit 21, Fig. 1; see paragraph [0017] which states that the wristwatch may include a computer and paragraph [0018] describing that the watch housing 31 may contain an antenna for communicating with 12); a band enabling the smart terminal device to be worn on a forearm of a user (wristband 22, Fig. 1); and a sensor device (healthcare device 12, Fig. 12) attached to the band and including: a first end portion nearer the hand of a user when the wearable device is worn on the forearm of the user (first end 1, modified Fig. 1 above); a second end portion nearer the elbow of the user when the wearable device is worn on the forearm of the user (second end 2, modified Fig. 1 above); and an attachment portion configured to connect to the band (opening 61, Fig. 1), the attachment portion being offset from a midpoint between the first end portion and the second end portion (centerline 3, modified Fig. 1 above) along a direction along the forearm from the elbow to the hand towards the first end portion (see modified Fig. 1 above).
Regarding claim 14, Omote teaches the wearable electronic device as claimed in claim 10, wherein the smart device is a smart watch device (display unit 21, Fig. 1; see paragraph [0017] which states that the wristwatch may include a computer and paragraph [0018] describing that the watch housing 31 may contain an antenna for communicating with 12).
Regarding claim 15, Omote teaches the wearable electronic device as claimed in claim 10, wherein the attachment portion is a through-hole (opening 61, Fig. 2 and 3) permitting the band to pass through a housing (housing 51, Fig. 1) of the sensor device. 
Regarding claim 16, Omote teaches wearable electronic device as claimed in claim 15, wherein the housing is a rectangular parallelepiped shape (housing 51, Fig. 2; the specification of the claimed invention defines a rectangular parallel as a solid body with 6 faces).
Regarding claim 17, Omote teaches the wearable electronic device as claimed in claim 16, wherein the housing has rounded corners (rounded corners 4, modified Fig. 1 above).
Regarding claim 18, Omote teaches a sensor device (healthcare device 12, Fig. 1) to be attached to a band (wristband 22, Fig. 1) of a smart watch (display unit 21, Fig. 1; see paragraph [0017] which states that the wristwatch may include a computer and paragraph [0018] describing that the watch housing 31 may contain an antenna for communicating with 12), the sensor device comprising: a housing including a through hole (opening 61, Fig. 2 and 3) permitting a band of a smart watch to pass therethrough (see Fig. 1), the housing having: a first end portion nearer the hand of a user when the wearable device is worn on the forearm of the user (first end 1, modified Fig. 1 above); a second end portion nearer the elbow of the user when the wearable device is worn on the forearm of the user (second end 2, modified Fig. 1 above), wherein the through hole (61) is offset a midpoint between the first end portion and the second end portion (centerline 3, modified Fig. 1 above) along a direction along the forearm from the elbow to the hand towards the first end portion (see modified Fig. 1 above).
Regarding claim 20, Omote teaches the sensor device as claimed in claim 18, wherein the housing is a rectangular parallelepiped (housing 51, Fig. 2; the specification of the claimed invention defines a rectangular parallel as a solid body with 6 faces) with rounded corners (rounded corners 4, modified Fig. 1 above), and the housing is longer in the direction (x direction, Fig. 1) along the forearm from the elbow toward the hand than in a direction (y direction, Fig. 1) that is perpendicular to the direction along the forearm from the elbow toward the hand (see Fig. 1 where 51 is longer in the x direction than in the y direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Omote in view of AlNasser et al. (US 20160267310 A1), hereafter AlNasser.
Regarding claim 2, Omote teaches the sensor device as claimed in claim 1, but does not teach wherein the sensor device is a radio frequency identification (RFID) tag reader.
AlNasser, however, teaches wherein the sensor device (reader 150, Fig. 2A) is a radio frequency identification (RFID) tag reader (see paragraph [0083]). AlNasser teaches RFID readers can be used to read and write information on RFID tags, and that RFID tags are being used in many modern systems, such as for tracking goods throughout a supply chain (see paragraph [0083]). Furthermore, AlNasser teaches that having a wearable RFID scanner are more convenient than using conventional bulky handheld scanners in field work applications (see paragraphs [0083] and [0140]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensor device of claim 1 taught by Omote to include wherein the sensor device is a radio frequency identification (RFID) tag reader of AlNasser. Doing so would allow for the user to read and write information to RFID tags, and may be less cumbersome than conventional RFID readers when doing some tasks, as recognized by AlNasser. 
Regarding claim 3, the combination of Omote and AlNasser teaches the sensor device as claimed in claim 2, wherein the attachment portion is a through-hole (Omote; opening 61, Fig. 2 and 3) permitting the band (Omote; watchband 22, Fig. 1) to pass through a housing of the sensor device (Omote; see Fig. 1).
Regarding claim 4, the combination of Omote and AlNasser teaches the sensor device according to claim 3, wherein the housing is a rectangular parallelepiped shape (Omote; housing 51, Fig. 2; the specification of the claimed invention defines a rectangular parallel as a solid body with 6 faces).
Regarding claim 5, the combination of Omote and AlNasser teaches the sensor device as claimed in claim 4, wherein the rectangular parallelepiped shape has rounded corners (Omote; rounded corners 4, modified Fig. 1 above).
Regarding claim 6, the combination of Omote and AlNasser teaches the sensor device as claimed in claim 4, wherein the housing is longer in the direction (Omote; x direction, Fig. 1) along the forearm from the elbow toward the hand than in a direction (Omote; y direction, Fig. 1) that is perpendicular to the direction along the forearm from the elbow toward the hand (Omote; see Fig. 1 where 51 is longer in the x direction than in the y direction).
Regarding claim 12, Omote teaches the wearable electronic device as claimed in claim 10, but does not teach wherein the sensor device is a radio frequency identification (RFID) reader.
AlNasser, however, teaches the teaches wherein the sensor device (reader 150, Fig. 2A) is a radio frequency identification (RFID) tag reader (see paragraph [0083]). AlNasser teaches RFID readers can be used to read and write information on RFID tags, and that RFID tags are being used in many modern systems, such as for tracking good throughout a supply chain (see paragraph [0083]). Furthermore, AlNasser teaches that having a wearable RFID scanner are more convenient than using conventional bulky handheld scanners in field work applications (see paragraphs [0083] and [0140]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wearable electronic device of claim 10 taught by Omote to include wherein the sensor device is a radio frequency identification (RFID) tag reader of AlNasser. Doing so would allow for the user to read and write information to RFID tags, and may be less cumbersome than conventional RFID readers when doing some tasks, as recognized by AlNasser. 
Regarding claim 13, the combination of Omote and AlNasser teaches the wearable electronic device as claimed in claim 12, wherein the smart device is a smart watch (Omote; display unit 21, Fig. 1; see paragraph [0017] which states that the wristwatch may include a computer and paragraph [0018] describing that the watch housing 31 may contain an antenna for communicating with 12).
	Regarding claim 19, Omote teaches the sensor device as claimed in claim 18, but does not teach wherein the sensor device is a radio frequency identification (RFID) reader.
AlNasser, however, teaches the teaches wherein the sensor device (reader 150, Fig. 2A) is a radio frequency identification (RFID) tag reader (see paragraph [0083]). AlNasser teaches RFID readers can be used to read and write information on RFID tags, and that RFID tags are being used in many modern systems, such as for tracking good throughout a supply chain (see paragraph [0083]). Furthermore, AlNasser teaches that having a wearable RFID scanner are more convenient than using conventional bulky handheld scanners in field work applications (see paragraphs [0083] and [0140]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensor device of claim 18 taught by Omote to include wherein the sensor device is a radio frequency identification (RFID) tag reader of AlNasser. Doing so would allow for the user to read and write information to RFID tags, and may be less cumbersome than conventional RFID readers when doing some tasks, as recognized by AlNasser. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Omote in view of Farmer et al. (US 9600676 B1), hereafter Farmer.
Regarding claim 11, Omote teaches the wearable electronic device according to claim 10, but does not teach wherein the sensor device and the smart terminal device are on opposite sides of the forearm when the smart terminal device is worn on the forearm.
Farmer, however, teaches wherein the sensor device (measurement platform 230, Fig. 2B) and the smart terminal device (user interface 250, Fig. 2A) are on opposite sides of the forearm when the smart terminal device is worn on the forearm (230 is on the anterior side 240 of the wrist, while 250 is on the posterior side 260 of the wrist, see Fig 2A-B). Farmer teaches that the smart terminal is positioned on the posterior side of the wrist to make it natural to observe like a wristwatch, while the sensor device is on the opposite side to allow for the subsurface vasculature to be easily read by the sensor (see Col 8 lines 18-26).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wearable electronic device of claim 10 taught by Omote to include wherein the sensor device and the smart terminal device are on opposite sides of the forearm when the smart terminal device is worn on the forearm of Farmer. Doing so would orient the smart terminal in a naturally visible position and allow for the sensor device to observe the subsurface vasculature of the anterior wrist.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN VAN HUYNH whose telephone number is (571)272-9107. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN VAN HUYNH/               Examiner, Art Unit 2841                                                                                                                                                                                         
/Anthony Q Edwards/               Primary Examiner, Art Unit 2841                                                                                                                                                                                         
December 5, 2022